      Case 1:20-mj-05235-UA Document 7 Filed 05/26/20 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------- x
UNITED STATES OF AMERICA              :
                                      :
               -v-                    :                20-mj-5235
                                      :
SOULEYMANE BALDE,                     :             OPINION AND ORDER
                                      :
               Defendant.             :
------------------------------------- x
JED S. RAKOFF, U.S.D.J.

     This is a most unusual case.

     Technically, it comes before the Court, sitting in Part I,

on an appeal from Magistrate Judge Stewart Aaron’s denial of

bail to defendant Souleymane Balde following Balde’s arrest last

Friday on a complaint charging him with illegal possession of a

firearm. Specifically, at Balde’s presentment on May 22, Judge

Aaron ordered him detained as both a flight risk and a danger to

the community, and Balde then immediately appealed to the

undersigned, sitting in Part I. This Court held a lengthy

hearing early on Friday evening, but was unable to render an

immediate decision because it still needed to obtain and review

certain materials, such as the video taken by the police in

connection with an incident on which Judge Aaron relied in

denying bail. The Court therefore retained jurisdiction and,

having been able to obtain and review all necessary materials

over the three-day Memorial Day Weekend, now issues its opinion,

granting bail.
      Case 1:20-mj-05235-UA Document 7 Filed 05/26/20 Page 2 of 12



    But this is not why the case is unusual. Rather, it comes

laden with a background that is virtually unique. The events

that give rise to the charge here occurred way back on December

14, 2015, when Balde got into an argument at a deli or bodega,

pointed a gun at one of the individuals there, and, after

retrieving his car, drove by the deli and fired a shot into the

air. See 16-cr-130 (KPF), ECF No. 104, at 1-2; see also 16-cr-

130 (KPF), ECF No. 1.

    Although in the end the state declined to prosecute him,

the federal government, having learned that Balde was an alien,

indicted him in early 2016 for violating 18 U.S.C § 922(g)(5),

which, inter alia, makes possession of a firearm by an illegal

alien a federal felony. See 16-cr-130 (KPF), ECF No. 6. The case

was assigned to my esteemed colleague, the Hon. Katherine Polk

Failla, U.S.D.J., who, after substantial motion practice,

permitted Balde to enter into a conditional guilty plea,

preserving for appeal his contention that, while he was not a

U.S. citizen, his presence in the United States was neither

“unlawful” nor “illegal,” as required under § 922(g)(5). See 16-

cr-130 (KPF), ECF No. 55. On October 12, 2017, Judge Failla

imposed a sentence on Balde of 23 months’ imprisonment. See 16-

cr-130 (KPF), ECF No. 67. In so doing, Judge Failla rejected the

Government’s argument that Balde’s behavior at the deli was so


                                   2
      Case 1:20-mj-05235-UA Document 7 Filed 05/26/20 Page 3 of 12



extreme as to warrant an above-guideline sentence; but she

nevertheless sentenced Balde to almost the very top of the

applicable guideline range. See Transcript 5/22/2020 (the

Government statement at bail appeal hearing).

    Following his original arrest, Balde had been denied bail,

but after spending many months in jail, was granted release. See

16-cr-130 (KPF), Minute Entry 3/17/2016; 16-cr-130 (KPF), No.

26. After his guilty plea, Judge Failla, in light of the

conditional nature of Balde’s plea, allowed him to continue on

bail. See 16-cr-130 (KPF), ECF No. 71. But on January 18, 2019,

Judge Failla revoked Balde’s bail in light of a knife-wielding

incident described below. See 16-cr-130 (KPF), ECF Nos. 78, 79.

    Eventually, the Second Circuit, after considerable delay,

affirmed Balde’s conviction, rejecting the claim he had

preserved for appeal. See United States v. Balde, 927 F.3d 71

(2d Cir. 2019). But only days later, the Supreme Court, in

Rehaif v. United States, 139 S. Ct. 2191, 2200 (2019), held that

in order to violate § 922(g), the accused must not only know

that he was in possession of a firearm but also know that he was

prohibited from such possession because of his illegal status.

Since Balde had never been apprised of this element of the

offense, Balde filed a timely petition for rehearing by the

Second Circuit, which the Second Circuit granted on November 13,


                                   3
        Case 1:20-mj-05235-UA Document 7 Filed 05/26/20 Page 4 of 12



2019. See United States v. Balde, 943 F.3d 73, 95-98 (2d Cir.

2019). Specifically, the Court of Appeals vacated Balde’s guilty

plea and remanded the case to Judge Failla, with the mandate

issuing on January 8, 2020. See 16-cr-130 (KPF), ECF No. 104, at

5-6.

       By that time, however, Balde, as a result of the time he

had spent in jail both before and after his plea, had served the

entirety of his term of imprisonment and had been turned over to

the custody of the U.S Immigration and Customs Enforcement

(“ICE”) for deportation. See 16-cr-130 (KPF), ECF Nos. 92, 94.

In other words, but for the happenstance of the Supreme Court’s

decision in Rehaif, double jeopardy would have attached and

Balde could not have been prosecuted a second time for the

events of December 14, 2015.

       Instead, on remand, Balde was returned to federal custody,

and, on April 6, 2020, Judge Failla ruled that he should be

denied bail while the case was still before her. See 16-cr-130

(KPF), ECF No. 104. On May 21, 2020, however, Judge Failla ruled

from the bench that, in light of Rehaif, the indictment itself

was deficient and must be dismissed, albeit “without prejudice”

See 16-cr-130 (KPF), Transcript 5/21/2020, at 20. However, she

stayed “execution of [her] decision for the earlier of 24 hours

or the filing of a government complaint,” noting that, if a new


                                     4
       Case 1:20-mj-05235-UA Document 7 Filed 05/26/20 Page 5 of 12



complaint was filed, it would no longer be automatically

assigned to her but would have to be randomly assigned. Id.; see

also 16-cr-130 (KPF), ECF No. 110. The Government, doubtlessly

delighted at this chance to get a “second bite at the apple,”

filed its complaint that same day and arrested Balde the day

after, thus precipitating the proceeding now before this Court.

See ECF No. 1.1


1
     This new complaint is identical to the previous complaint,
except that the new complaint, in light of Rehaif, includes an
additional allegation that Balde “knew that he had no [lawful]
status” in December 2015. See ECF No. 1, ¶ 6f.

     The defense argued in front of Magistrate Judge Aaron and
argues here that the complaint should be dismissed because there
was no probable cause for the newly added allegation that Balde
knew that he “had no lawful immigration status.” See 18 U.S.C. §
922(g)(5). In support of this argument, the defense points to
ICE’s Order of Supervision, dated December 27, 2007, which, in
releasing Balde from ICE custody, led Balde to allegedly believe
that he was “permitted” to remain in the United States.

     However, just as Magistrate Judge Aaron did, the Court
finds this argument unpersuasive, as paragraph 6 of the
complaint alleges facts that inferentially tend to establish
probable cause with respect to the mens rea element at issue.
See United States v. Fisher, 702 F.2d 372, 375 (2d Cir. 1983)
(holding that the facts and circumstances from which probable
cause may be inferred need not reach “the level of evidence
necessary to support a conviction”); Walczyk v. Rio, 496 F.3d
139, 157 (2d Cir. 2007) (“[It is] well established . . . that a
showing of probable cause cannot be negated simply by
demonstrating that an inference of innocence might also have
been drawn by the facts alleged.”). Furthermore, the defense
fails to mention that the Order of Supervision - which the
defense argues was “exculpatory” evidence withheld from
Magistrate Judge Nathaniel Fox, who signed the arrest warrant at


                                    5
       Case 1:20-mj-05235-UA Document 7 Filed 05/26/20 Page 6 of 12



     It is hard for this Court to see the Government’s latest

action as anything less than problematic. Balde has already

served his original sentence in its entirely. It is only because

of the somewhat bizarre series of events described above that

double jeopardy has not attached. The Government justifies its

seemingly vindictive determination to nonetheless effectively

re-prosecute him on the same charge that was dismissed after he

won on appeal by saying that they always believed Balde merited

a sentence of more than 23 months, and now they have at least a

theoretical chance to realize that result. See Transcript

5/22/2020; see also 16-cr-130 (KPF), ECF No. 67.2

     But in light of the COVID-19 shutdown and its effects on



issue - was preceded by another document entitled “Release
Notification Under the Intensive Supervision Appearance Program
(ISAP),” which explicitly instructed Balde that “This release
does not affect your removal order, nor does it constitute an
admission to the United States.”

     In any event, because Balde has the right to a preliminary
hearing later where he can challenge probable cause, or he may
file a motion to dismiss a new indictment, it is premature for
the Court to dismiss the complaint at this juncture.
2
     In fairness to the Government, Judge Failla, in her opinion
denying bail for Balde while the matter was still before her,
went so far as to suggest that the possibility of an enhanced
sentence might be warranted if Balde went to trial, was found
guilty, and now had to be sentenced not only on the basis of
what she previously determined, but new incidents of alleged,
and uncharged, misconduct (discussed below). See 16-cr-130
(KPF), ECF No. 104, at 11.


                                    6
      Case 1:20-mj-05235-UA Document 7 Filed 05/26/20 Page 7 of 12



jury trials, it is doubtful that Balde can be brought to trial

before October 2020, and more likely much later. From the

standpoint of determining bail, therefore, this Court has to

consider the possibility that, if bail is denied, Balde, having

already served his full 23 months on a charge that has now been

vacated, will have to serve at least another six months, or

likely more, before any jury gets to determine whether he is

actually guilty or not of what is essentially the same charge

simply dressed up to accord with Rehaif. Or, to put it bluntly,

the Government, having failed to get an above-guideline sentence

on a charge that has now been vacated, will, if bail is denied,

obtain by default an above-guideline sentence on an essentially

similar charge regardless of whether Balde is ultimately found

guilty or innocent. This, surely, is Kafka-esque.

                               Analysis

    Under the Bail Reform Act, the Court must order a pretrial

defendant detained upon finding that there is “no condition or

combination of conditions [that] will reasonably assure the

appearance of the person as required and the safety of any other

person and the community.” 18 U.S.C. § 3142(e)(1). The

Government carries the burden in seeking pretrial detention by a

preponderance of the evidence. See United States v. Sabhnani,

493 F.3d 63, 75 (2d Cir. 2007). In making a bail determination,


                                   7
      Case 1:20-mj-05235-UA Document 7 Filed 05/26/20 Page 8 of 12



the Court is required to consider the following factors: (1) the

“nature and circumstances of the offense charged”; (2) “the

weight of the evidence against defendant”; (3) “the history and

characteristics of defendant”; and (4) “the nature and

seriousness of the danger to any person or the community that

would be posed by defendant’s release.” See 18 U.S.C. § 3142(g).

    As to the risk of flight, the Government points to two ways

in which Balde allegedly poses such a risk. First, the

Government argues that, if Balde is released from BOP custody,

he will automatically be returned to ICE custody, whereupon he

may well be removed from the United States, as ICE is under no

obligation to keep Balde in the United States pending criminal

prosecution. See United States v. Lett, 944 F.3d 467, 472-73 (2d

Cir. 2019). However, if that were to happen, his failure to

appear in future court proceedings is not a result of his own

volition, but simply an unresolved dispute between two agencies

of the Executive. Balde should not be penalized for ICE’s

hypothesized refusal to comply with the Government’s request to

postpone his removal. See United States v. Santos-Flores, 794

F.3d 1088, 1091 (9th Cir. 2015) (“[T]he risk of nonappearance

referenced in 18 U.S.C. § 3142 must involve an element of

volition.”).




                                   8
      Case 1:20-mj-05235-UA Document 7 Filed 05/26/20 Page 9 of 12



    Second, the Government argues that, to the extent bail

would result in his release from both BOP and ICE custodies,

Balde has every incentive to flee because Balde now knows that

ICE has recently obtained a valid travel document to

successfully deport him, which ICE could not do for many years

because of lack of a valid travel document. However, it is

abundantly clear that Balde has no incentive to flee: not only

has he lived for many years in the United States with his wife

and children, but also he has already retained two immigration

lawyers to seek a stay of removal from ICE pending application

for lawful status through his U.S. citizen spouse. For these

reasons, the Court finds that Balde does not pose a flight risk

warranting detention.

    As to the danger to the community, the Government focuses

on the following three incidents: the bodega incident in 2015

that forms the basis of the instant complaint; a knife-wielding

incident in 2018; and his resistance this past January to ICE

officers’ attempt to put him on a plane for deportation.

    As to the bodega incident, no one was injured and no state

charges were ultimately pursued. Indeed, Judge Failla, after

initially denying bail to Balde after the original indictment

was brought, subsequently granted bail and repeatedly loosened

his bail conditions in light of his scrupulous compliance until


                                   9
      Case 1:20-mj-05235-UA Document 7 Filed 05/26/20 Page 10 of 12



November 2018. See 16-cr-130 (KPF), ECF No. 44, ECF Nos. 46, 50,

52, 54, 73.

    As to the knife-wielding incident, in November 2018, Balde,

while intoxicated at his home, got into an argument with his

brother-in-law, where he allegedly cut his brother-in-law with a

knife. See 16-cr-130 (KPF), ECF Nos. 78, 79. His wife may also

have been cut. See id. This Court, however, upon careful review

of the photographs and the body camera footage taken by the

police officers responding to the incident, finds that the

wounds were superficial and that the entire incident amounted to

a drunk brawl with his brother-in-law, in which no one was in

serious danger. This, one may infer, was also the view of the

arresting authorities, for the state misdemeanor charges arising

out of this incident were dropped shortly thereafter, and no

sworn complaints were ever signed by victims or witnesses.

    As to the incident with ICE officers, in January of this

year, ICE attempted to deport Balde by placing him on a

commercial flight, but Balde, determined not to leave the United

States and his family, resisted verbally and by mildly

struggling with the accompanying ICE officers. See Transcript

5/22/2020. This was not a type of behavior that would give rise

to a concern about the safety of the community under the meaning

of 18 U.S.C. § 3142, if Balde were released; and, in fact, no


                                   10
      Case 1:20-mj-05235-UA Document 7 Filed 05/26/20 Page 11 of 12



charges were ever brought against Balde in connection with this

incident.

    The Court thus concludes that the Government has not

carried its burden of showing that there is no set of conditions

that will prevent Balde from fleeing or presenting a genuine

danger to the community or any other person. Accordingly, it is

hereby ordered that the defendant is released subject to the

following conditions:

    1. Prior to his release, defendant must sign a personal

recognizance bond in the amount of $75,000, to be co-signed by

two financially responsible persons.

    2. Defendant is subject to strict Pretrial Services

supervision.

    3. Defendant is subject to home confinement, to be enforced

by such location monitoring technology as determined by Pretrial

Services. Of course, upon his release from jail, Balde will

doubtlessly be detained by ICE. But if then he is released from

ICE detention, defendant must report to Pretrial Services

immediately for the installment of location monitoring

equipment. For court appearances, he must communicate his plan

of travel with Pretrial Services in advance so that he may be

closely monitored. If defendant is required to access necessary

medical services, he must communicate with his attorney in


                                   11
         Case 1:20-mj-05235-UA Document 7 Filed 05/26/20 Page 12 of 12



advance, who will then seek approval through Pretrial Services.

All additional requests for leave will not be permitted.

    4. If Pretrial Services so requires, defendant must install

the home monitoring unit under the direction and instruction of

Pretrial Services.

    5. Defendant’s travel is restricted to the Southern and

Eastern Districts of New York.

    6. Defendant must surrender all travel documents, and make

no new applications.

    7. Defendant must refrain from possession of a firearm,

destructive device or other dangerous weapon.

    8. Defendant must refrain from consuming any alcoholic

beverages.

    SO ORDERED.
Dated:       New York, NY                       _______________________
             May 26, 2020                       JED S. RAKOFF, U.S.D.J.




                                      12
